United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1081
Issued: September 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 3, 2013 appellant filed a timely appeal of a March 4, 2013 merit decision of the
Office of Workers’ Compensation Programs (OWCP) denying her occupational disease claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her work duties
resulted in injuries to her neck, left shoulder, both arms, wrists, hands, lumbar spine and both
knees.
FACTUAL HISTORY
On August 12, 2008 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim alleging injuries to her neck, left shoulder, both arms, wrists, hands, knees and
lumbar spine. She first became aware of her conditions on July 15, 2006 and attributed them to
1

5 U.S.C. § 8101 et seq.

her employment on that date. Appellant submitted a narrative statement and noted that she had
experienced a traumatic injury on June 17, 2006 and was currently receiving total disability
compensation under that claim.2 She stated that the fall had resulted in sprains of the neck and
shoulder as well as a left elbow contusion. Appellant underwent left shoulder surgery on
August 24, 2007 and her claim was later accepted for left shoulder impingement syndrome. She
sought medical treatment from Dr. Jacob E. Tauber, a Board-certified orthopedic surgeon, who
diagnosed cervical radiculopathy, acromioclavicular arthritis, bilateral shoulder impingement
syndrome and left adhesive capsulitis and opined that these conditions were not only the result of
appellant’s June 17, 2006 employment injury, but also due to the repetitive motion of her
employment duties.
In a letter dated August 21, 2008, OWCP requested additional factual and medical
information.
On May 22, 2008 Dr. Tauber noted appellant’s work history including her June 2006
traumatic injury. He listed her symptoms of pain in the right shoulder, elbow, forearm, wrist and
hand, low back and right knee. On examination, Dr. Tauber found tenderness in the right
shoulder, elbow, wrist and hand with pain at the extremes of motion. There was a questionable
positive impingement sign at the right shoulder and questionably positive Tinel’s sign at her right
wrist. Dr. Tauber also reported pain in the cervical spine with motion and decreased sensation in
her hands to pin prick. He stated that appellant had tenderness in her right knee with normal
range of motion and tenderness of the low back. Dr. Tauber stated that it was reasonable for a
person who carried out repetitive motion duties to have problems in either upper extremity. He
suggested that overhead work may contribute to shoulder pathology and that appellant’s frozen
left shoulder may result from compensatory pain in the right upper extremity.
Appellant responded to OWCP’s questions and claimed her neck and left shoulder, arm
wrist and hand conditions, lumbar spine and bilateral knee conditions, were not part of her
traumatic injury claim. She stated that her symptoms worsened with the work she performed
after the June 17, 2006 injury. Appellant stated that she had to stand most of the time lifting,
bending, twisting and performing repetitive motion activities which increased her symptoms,
particularly her back pain. She described her duties as a mail carrier. Following her June 17,
2006 injury, appellant continued to work casing mail for eight hours a day, standing and reaching
above her shoulder, twisting and moving around the case. She stated that her back symptoms
began approximately one month after the June 2006 injury and that her other conditions
followed.
Appellant underwent a second opinion evaluation on September 18, 2008 by Dr. H.
Harlan Bleecker, a Board-certified orthopedic surgeon, who diagnosed impingement syndrome
of the left shoulder and degenerative arthritis of the lumbar spine and right hip. Dr. Bleecker
noted that appellant first mentioned her back complaints in February 2007 and that a cervical
magnetic resonance imaging (MRI) scan demonstrated minimal bulges at C5-6 and C6-7. He
stated that the pain in her legs was nonanatomic with both anterior and posterior burning pain
with pins and needles on the left. Dr. Bleecker found that appellant’s grip was equal and normal.
He found a full range of motion of the right shoulder with limitations on the left. Dr. Bleecker
2

OWCP File No. xxxxxx777.

2

reported a normal range of motion of the elbows and wrists. He opined that appellant’s low back
condition was not due to her traumatic injury.
By decision dated October 7, 2008, OWCP denied appellant’s occupational disease
claim. It found that she had not submitted sufficient medical evidence.
On October 15, 2008 counsel requested an oral hearing before an OWCP hearing
representative. It was held on February 25, 2009.
In a report dated January 15, 2009, Dr. Tauber noted that appellant underwent bilateral
knee MRI scans on December 22, 2008. The right MRI scan demonstrated a horizontal tear of
the posterior horn of the medial meniscus. On the left, the MRI scan showed intrasubstance
degenerative in the medial meniscus without a complete tear. Dr. Tauber diagnosed
degenerative disease of her lumbar spine based in part on a lumbar MRI scan, which
demonstrated mild lumbar spondylosis. On examination, he found positive straight leg raising
and attributed appellant’s lumbar and knee conditions to the strenuous duties as a letter carrier
including lifting, bending and stooping, climbing and squatting. Dr. Tauber stated, “There is no
physician who could reasonably say that six years of strenuous duties contributed nothing to a
person’s degenerative spine. This would be completely medically unreasonable. It is my
opinion that [appellant’s] degenerative disease of her spine is at least in part industrial in
etiology, as strenuous duties and repetitive duties do contribute and it is medically recognized as
such to the development of degenerative disease.” He also attributed appellant’s bilateral knee
conditions including the right knee’s meniscal tear in part to walking, climbing, squatting and
walking uneven surfaces as a letter carrier. Dr. Tauber opined that additional conditions in the
left knee were likely.
By decision dated August 14, 2009, an OWCP hearing representative affirmed the
October 7, 2008 decision.
Counsel requested reconsideration on September 24, 2009. Dr. Tauber completed a
report on July 30, 2009. He opined that appellant had bilateral carpal tunnel syndrome which
was established electrodiagnostically. Dr. Tauber noted that carpal tunnel syndrome was
common in individuals who carried out repetitive motion duties like her. On August 27, 2009 he
opined that appellant’s work duties were a significant contributing cause of her carpal tunnel
syndrome, back and knee conditions.
By decision dated December 22, 2009, OWCP denied modification of its prior decisions.
It found that Dr. Tauber did not provide sufficient medical reasoning in support of his opinion
that appellant’s conditions were due to her employment duties.
Counsel requested reconsideration on February 17, 2010 and disagreed with OWCP’s
characterizations of the factual information.
In a report dated January 25, 2010,
Dr. Tauber opined that appellant’s duties were a predominant contributing cause to the
development of the arthritis in her knees and lumbar spine. He stated:
“An individual who has carried out extensive and repetitive lifting, bending,
squatting and climbing such as a letter carrier performing these duties extensively
over a seven-year period will have wear and tear on their joints that they
otherwise would not have sustained. This applies to the knees and it applies to the
3

lumbar spine as well. In fact, it would be totally inappropriate for an individual to
have these complaints after having performed such duties and for an examiner to
state that those strenuous duties had a zero role in contributing to these conditions.
Under federal law, unless there is a zero industrial contribution, that means that
there is some contribution and that makes the condition industrial.”
On May 21, 2010 OWCP denied modification of its prior decisions. It noted that
appellant stopped work in August 23, 2007 and found that Dr. Tauber had not differentiated the
nature and effect of her work activities on any underlying degenerative condition or provided a
reasoned medical opinion in the context of her complete work and medical history.
Counsel requested reconsideration on January 27, 2011. On January 6, 2011 Dr. Tauber
stated that he performed arthroscopic surgery on appellant’s right knee and found significant
degeneration. Appellant’s knee condition was related in part to her federal job duties including
walking, climbing, squatting and heavy lifting. Dr. Tauber stated that the work activities
contributed to the degenerative process of her knee. He diagnosed degenerative arthritis of the
right knee and opined that appellant’s job duties contributed to the degeneration. Dr. Tauber also
attributed carpal tunnel syndrome and a back pain to her accepted employment duties.
In a decision dated April 28, 2011, OWCP found that the medical evidence did not
establish that the diagnosed conditions were causally related to the established work duties.
In a request for reconsideration dated July 29, 2011, appellant submitted a report from
Dr. Tauber dated July 6, 2011. Dr. Tauber reiterated that her conditions were related to her work
duties. On December 22, 2011 he again attributed appellant’s conditions to her employment
duties.
In an October 11, 2012 decision, OWCP found that Dr. Tauber did not provide sufficient
medical reasoning to explain how appellant’s underlying degenerative conditions were
aggravated by her accepted employment duties.
In a request for reconsideration dated December 10, 2012, appellant submitted an
October 18, 2012 report from Dr. Tauber, who noted that it was his opinion that she had to carry
out “strenuous and repetitive duties” as a letter carrier and that such duties are known to
contribute to degenerative disease. Dr. Tauber further stated, “These duties, when one carries
out lifting and bending and stooping and squatting and climbing on uneven surfaces, will
contribute to degeneration of the joints and the spine.” He concluded that appellant’s lumbar
condition, knee condition and upper extremity condition were employment related.
By decision dated March 4, 2013, OWCP denied modification of its prior decisions and
found that the new medical evidence was not sufficient to establish that appellant’s work duties
caused or aggravated her claimed conditions.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
3

20 C.F.R. § 10.5(q).

4

was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.4
ANALYSIS
Appellant sustained an accepted traumatic injury on June 17, 2006 under OWCP File No.
xxxxxx777 (neck and shoulder sprain and left elbow contusion). She then filed an occupational
disease claim alleging that she developed additional conditions due to her work duties after her
traumatic injury. Appellant specifically noted that she stood all day and cased mail for eight
hours a day. She submitted a series of reports from Dr. Tauber diagnosing bilateral knee and
back conditions as a result of her employment duties.
Dr. Tauber has repeatedly opined that appellant’s employment history of working at the
employing establishment as a letter carrier for over six years contributed to her current
degenerative spine and knee conditions. On January 15, 2009 he stated, “There is no physician
who could reasonably say that six years of strenuous duties contributed nothing to a person’s
degenerative spine. This would be completely medically unreasonable. It is my opinion that
[appellant’s] degenerative disease of her spine is at least in part industrial in etiology, as
strenuous duties and repetitive duties do contribute and it is medically recognized as such to the
development of degenerative disease.” Dr. Tauber also attributed an aggravation of appellant’s
bilateral knee conditions to walking, climbing, squatting and walking uneven surfaces as a letter
carrier. On January 25, 2010 he stated, “An individual who has carried out extensive and
repetitive lifting, bending, squatting and climbing such as a letter carrier performing these duties
extensively over a seven[-]year period will have wear and tear on their joints that they otherwise
would not have sustained. This applies to the knees and it applies to the lumbar spine as well. In
fact, it would be totally inappropriate for an individual to have these complaints after having
performed such duties and for an examiner to state that those strenuous duties had a zero role in
contributing to these conditions.”
These reports provided a history of injury, diagnoses and opinion that appellant’s
preexisting degenerative condition were exacerbated by her employment duties following the
June 2006 employment injury. While these reports are not sufficient to meet her burden of
proof, they do raise an uncontroverted inference of causal relation between her accepted

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

employment duties and an exacerbation of her diagnosed condition and are sufficient to require
OWCP to undertake further development of appellant’s claim.5
On remand, OWCP should refer appellant to an appropriate physician to determine
whether her employment duties contributed to her current degenerative spine and knee
conditions. After this and such other development as OWCP deems necessary, it should issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT March 4, 2013 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
opinion of the Board.
Issued: September 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

See also E.J., Docket No. 09-1481 (issued February 19, 2010); John J. Carlone, 41 ECAB 354, 358-60 (1989).

6

